


110 HR 6616 IH: Colonel Charles Young Home National

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6616
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Hobson (for
			 himself, Mrs. Jones of Ohio,
			 Mr. Turner,
			 Mr. Tiberi,
			 Ms. Sutton, and
			 Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study of the Colonel Charles Young Home in Xenia, Ohio, and other associated
		  locations to determine if those locations should be included as a unit of the
		  National Park System, to include those locations if the Secretary concludes
		  that they meet the criteria for inclusion, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Colonel Charles Young Home National
			 Historical Site Study Act.
		2.
			 Study and report on the Colonel Charles Young Home and associated locations and
			 entities
			(a)Study
				(1)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary of the Army, shall conduct a study of the study area, as defined in
			 section 4(2), to assess its national significance and the suitability and
			 feasibility of including it as a unit of the National Park System.
				(2)Requirements of
			 studyIn conducting the
			 study, the Secretary shall—
					(A)comply with
			 section 8(c) of the National Park System General Authorities Act (16 U.S.C.
			 1a–5(c));
					(B)consult with
			 interested Federal, State, tribal, and local officials, representatives of
			 civic organizations, and members of the public;
					(C)consider in the evaluation conducted
			 pursuant to section 8(c)(3)(B) of such Act (16 U.S.C. 1a–5(c)(3)(B)), in
			 consultation with the Secretary of the Army, an affiliation of the study area
			 with the National Museum of the United States Army, the Buffalo Soldiers
			 National Museum, or other entities associated with Colonel Charles Young, as
			 determined by the Secretary of the Interior, in order to focus on the life of
			 Colonel Charles Young and the African-American military experience;
					(D)investigate the
			 historical relationship of the Colonel Charles Young Home with the Underground
			 Railroad by methods including—
						(i)consideration of
			 available historical documentation; and
						(ii)completion of
			 architectural and archeological investigations of the Colonel Charles Young
			 Home; and
						(E)consider research
			 in existence on the date of the enactment of this Act, as well as original
			 research conducted as a part of the study authorized by this subsection, on the
			 historical significance and feasibility of preserving and interpreting the
			 study area.
					(b)ReportNotwithstanding section 8(c)(1) of the
			 National Park System General Authorities Act (16 U.S.C. 1a–5(c)(1)), within 2
			 complete fiscal years after the date on which funds are made available to carry
			 out the study required by subsection (a) of this section, the Secretary shall
			 submit to Congress a report that describes the findings of the study and the
			 conclusions and recommendations of the Secretary relating to—
				(1)the inclusion of
			 the study area as a unit of the National Park System; and
				(2)if the Secretary
			 concludes that the study area meets the criteria for inclusion, the affiliation
			 of the new unit of the National Park System with the entities referred to in
			 subsection (a)(2)(C).
				3.Inclusion of the
			 Colonel Charles Young Home and associated locations as a unit of the National
			 Park System and affiliation of associated entities with such unit
			(a)InclusionIf the Secretary concludes in the report
			 required by section 2(b) that the study area meets the criteria for inclusion
			 as a unit of the National Park System—
				(1)the study area
			 shall be included as a unit of the National Park System; and
				(2)not later than 30
			 days after such inclusion, the Secretary shall publish in the Federal Register
			 a notice that the study area has been included as a unit of the National Park
			 System.
				(b)AffiliationIf the study area is included as a unit of
			 the National Park System under subsection (a) and the Secretary recommends in
			 the report required by section 2(b) an affiliation of such unit with the
			 entities referred to in section 2(a)(2)(C), the Secretary may take the action
			 necessary to implement such an affiliation.
			4.DefinitionsFor purposes of this Act:
			(1)SecretaryUnless otherwise indicated, the term
			 Secretary means the Secretary of the Interior.
			(2)Study
			 AreaThe term study area means the following:
				(A)The Colonel
			 Charles Young HomeThe Colonel Charles Young Home, a National
			 Historic Landmark located in Xenia, Ohio.
				(B)The United
			 States Cavalry MuseumThe United States Cavalry Museum located at
			 Fort Riley, Kansas.
				(C)The Frontier Army
			 MuseumThe Frontier Army Museum located at Fort Leavenworth,
			 Kansas.
				(D)The Fort
			 Huachuca Historical MuseumThe Fort Huachuca Historical Museum
			 located at Fort Huachuca, Arizona.
				(E)The Presidio
			 Army MuseumThe Presidio Army Museum located in San Francisco,
			 California.
				(F)Other associated
			 locationsAny other location associated with Colonel Charles
			 Young, as determined by the Secretary.
				
